Citation Nr: 1456573	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to April 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.

The Board remanded the case in February 2012 for additional development.  In a July 2012 decision, the Board denied service connection for sleep apnea, to include as secondary to the service-connected bronchitis.  

The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  

By way of an April 2014 Memorandum Decision, the July 2012 decision was vacated and remanded back to the Board for readjudication.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Pursuant to the Court's Memorandum Decision, this matter must be remanded to the AOJ for further evidentiary development.  

Specifically, another medical opinion must be sought as the one provided in 2012 was deemed to have been inadequate as the examiner applied an erroneous standard of service connection and made impermissible factual findings.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a new medical opinion as to the nature and etiology of the Veteran's sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file.  

Specifically, the examiner should state (a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during service or otherwise was due to an event or incident of that long service and (b) whether the sleep apnea is caused or aggravated by the service-connected bronchitis.

The examiner, in providing the request opinion, should address the Veteran's lay assertions of having had problems sleeping during his period of active service.  

In so doing, the examiner should discuss medically known or theoretical causes of sleep apnea and describe how sleep apnea might have developed in the Veteran's case.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2. When all indicated development has been completed, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

